Exhibit 10.1 PERFORMANCE SHARE UNIT AWARD AGREEMENT THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Agreement”) is granted this day of , 20 (the “Grant Date”), by Patrick Industries, Inc., an Indiana corporation (the “Company”), to (the “Employee”), pursuant to the Patrick Industries, Inc. Omnibus Incentive Plan (the “Plan”), as the same may be amended from time to time. Capitalized terms not otherwise defined herein shall have the meanings assigned to such terms in the Plan. In consideration of the premises, mutual covenants and agreements herein, the Company and the Employee agree as follows: 1.
